FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 05-30356
               v.                             D.C. No.
                                           CR-04-00301-016-
ADRIAN GARCIA,                                   MJP
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 05-30391
               v.                             D.C. No.
                                           CR-04-00301-003-
IVAN TORRES,                                     MJP
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,                   No. 05-30415
                 Plaintiff-Appellee,           D.C. No.
                v.                         CR-04-00301-007-
MIGUEL PLASCENCIA-ALVARADO,                      MJP
also known as Esteban Garcia-                 ORDER
Morales also known as Angel                  GRANTING
Caloca,                                     PETITION FOR
              Defendant-Appellant.         REHEARING AND
                                             AMENDING
                                             OPINION

                    Filed April 17, 2008




                            4099
4100              UNITED STATES v. GARCIA
  Before: J. Clifford Wallace, Kim McLane Wardlaw and
             Raymond C. Fisher, Circuit Judges.


                          ORDER

   The panel has voted to grant the joint petition for panel
rehearing filed by Appellants Adrian Garcia (case no. 05-
30356) and Miguel Plascencia-Alvarado (case no. 05-30415).
Judges Wardlaw and Fisher voted to deny the joint petition
for rehearing en banc and Judge Wallace recommended deny-
ing the joint petition for rehearing en banc.

  The full court has been advised of the joint petition for
rehearing en banc and no judge of the court has requested a
vote on whether to rehear the matter en banc. Fed. R. App. P.
35.

 Appellants’ joint petition for panel rehearing is
GRANTED and the petition for rehearing en banc, is
DENIED.

  The opinion filed on November 19, 2007, and appearing at
507 F.3d 1213 (9th Cir. 2007) is amended. The superseding
amended opinion will be filed concurrently with this order.

  The parties may file a petition for rehearing based on the
amended opinion.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.